900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clovis Carl GREEN, Plaintiff-Appellant,v.Benjamin F. BAER, Chairman, U.S. Parole Commission,Defendant-Appellee.
No. 89-7656.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 1, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (C/A No. 89-1355-N)
Clovis Carl Green, appellant pro se.
Breckinridge Long Willcox, United States Attorney, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and SPROUSE, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Clovis Carl Green appeals from the district court's order dismissing his petition for want of jurisdiction.  We have considered the propriety of transferring this case but have determined that a transfer would not serve the interests of justice.  See 28 U.S.C. Sec. 1631.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. Baer, C/A No. 89-1355-N (D.Md. May 18, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.